DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-24, 27 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Shuck (US2012/0164349A1).
Regarding Claims 20 and 27, Shuck teaches a method comprising: 
Controlling, by a computing device, an energy delivery device (a laser or energy beam [0012]) to deliver energy to an abrasive coating, wherein the abrasive coating [0010] comprises a metal matrix and abrasive particles [0009] at least partially encapsulated by the metal matrix [0009]; and controlling, by the computing device, the energy delivery device to scan the energy across a surface 
The laser/energy system (24) is shown to be coupled to a positioning system which translates and rotates to control the melt pool (Figure 1) [0015], this is suggestive that the energy delivery device is in fact controlled by a computer.
Regarding Claim 21, the limitation of the softened or melted portions of the metal matrix allow the metal matrix to further encapsulate at least some of the abrasive particles is expected to be present as both the prior art and claimed invention are made by identical methods of laser melting a metal matrix composite.
Regarding Claim 22-23, the limitation of the softened or melted portions of the metal matrix allow surface tension or surface energy to cause the softened or melted portions of the metal matrix to flow between abrasive particles is expected to be present as both the prior art and claimed invention are made by identical methods of laser melting a metal matrix composite. 
Regarding Claim 24, Shuck does not teach additional metal powder is delivered as the energy delivery device delivers energy. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuck as applied to Claim 20 above, in view of Brown et al. (US20010014403A1).
Regarding Claim 25-26, Shuck teaches a metal matrix composite can be used but does not specifically teach what material the metal matrix was. However, Brown teaches a method of fabricating a component by a direct laser process and teaches an abradable metal matrix component can be made of superalloy matrix including Nickel and cobalt based alloys [029] and where the abrasive particles include metal carbides, nitrides and oxides [0030] which serves to form a component with improved resistance to repeated and severe conditions [0028]. . 


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuck as applied to Claim 20 above, in view of Lewis et al. (US5837960A).
Regarding Claim 28, Shuck teaches powder is delivered to metal composite abrasive coated part, but does not explicitly teach the powder source is delivered to the coating surface. However, Lewis teaches a method of powder coating and laser melting a turbine component where powder is provided to the deposition head from powder containers by means of powder feeders (Col. 7, Lines 26-28). Lewis further teaches the apparatus is controlled by a computer. (abstract) Therefore, one of ordinary skill in the art would have been motivated to use a powder delivery apparatus to deliver metal powder the surface of the abrasive coating of Shuck for the purpose of achieving the predictable result of delivering powder to the laser melted surface. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736